DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/6/22.  Claim(s) 1, 10-12, 27, and 30 has/have been amended, and claim(s) 33 is/are new, and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-33 is/are pending and have been addressed below.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 4/6/22, with respect to rejections under 35 USC 112 for claim(s) 10-12 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 10-12.

Applicant’s arguments, see applicant’s remarks, filed 4/6/22, with respect to rejections under 35 USC 103 for claim(s) 1-32 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 10-15.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Tarr, it is only cited for a portion of the limitation.  Furthermore, the portion of the limitation cited merely requires that when a location is changed that the projects reflecting the location should also change.  Tarr’s citation teaches adjusting the location (using similar locations {same or surrounding cities} or if needed in a state or multi-state area) to find profiles (projects) that meet the adjusted location as noted by the applicant on pg 11 second para of the remarks.  Thus it unclear what is not taught by Tarr and even if the Tarr only taught state (instead of same or surrounding cities) as applicant incorrectly focuses on Tarr still teaches adjusting the location to find profiles (projects) that meet the adjusted location.
Regarding Panguanty, it is only cited for a portion of the limitation.  Initially, applicant appears to argue that iterative queries do not iteratively adjust a constraint until desired results are reached.  However that is what an iterative query does so it is unclear what is actually being argued.  Additionally, Panguanty teaches the constraint is a predetermined number of locations.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 4-5, 7-8, 15, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et al. (US 2004/0210820 A1) in view of Coulston et al. (US 2003/0028393 A1) and Panuganty et al. (US 2020/0034357 A1).

Regarding claim 1, 27, and 30 (currently amended), Tarr teaches a method comprising:
determining, by a processor, a first one or more project records associated with a job category and a first location, wherein the first one or more project records indicates a workforce resource payment rate for worked performance in relation to the job and the first location;
adjusting, by the processor, an indication of a first geographical region associated with the first location until one or more criteria are satisfied to determine an adjusted first location and an updated first one or more of the project results associated with additional criteria and the adjusted first location;
determining, by the processor, based on the first one or more project records, a first generalized markup associated with the job category and the adjusted first location;
determining, by the processor, a second one or more project records associated with the job and a second location wherein each project record of the second one or more project records indicates a workforce resource payment rate for worked performance in relation to the job and the second location;
determining, by the processor, based on the second one or more project records, a second generalized markup rate associated with the job and the second location; and
determining, by the processor, based on the first generalized markup and the second generalized markup, a third generalized markup associated with the job category and a third location [for limitations above except adjusting see next two paras,
see at least [0092] for a system (server) and user device; Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is markup rate (which is taught by Coulston) and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations;
adjusting step/limitation: [0110] broaden city to metropolitan area “the search goal may wish first to find only profiles in the same or surrounding cities. By defining metropolitan region affinity groups”].

Tarr teaches pay rates for job including markup (billing rate) but doesn’t/don’t explicitly teach markup rates, however Coulston, in the field pertinent to the particular problem with which the applicant was concerned such as job payment records, teaches markup rate and specifically disclose
a first generalized markup rate associated with the job and the first location;
a second generalized markup rate associated with the job and the second location; and
the first generalized markup rate and the second generalized markup rate, a third generalized markup rate associated with the job and a third location [for the limitations above see at least
[0028] for a computer performs the following; [0056] a contract (project) which includes various details; [0061-0062, 0076] view a list of old or new contracts, select to open old or new contracts to view a contract’s data; [0064, 0073, 0069] a report of an estimate record for various data;
[0034, 0040] a contract system (the computer) that further defines contract (project) data to include that the data a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities”, where counties and municipalities can be more than one city such as a metropolitan area of Nyegaard;
[0073-0074] further defines contract (project) data to include markup rate which is based on labor wage (hourly pay rate) thus determine markup or market based on each other, where both rates (markup and labor wage) reflect a number of conditions such as work conditions and local peculiarities].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tarr with Coulston to include the limitation(s) above as disclosed by Coulston.  Doing so would further define Tarr’s profile information of users to include markup rate and this will further Tarr’s goal of “affordable, accurate, and personalized compensation reports” by providing “subtler, yet far more useful categorizations” by performing “groups aggregations into charts and groups, and filters and arranges the charts in a layout which is understandable and useful to a human” [see at least Tarr [0008, 0113] ].

Tarr in view of Coulston teaches various data including location data can be adjusted but doesn’t/don’t explicitly teach if the adjustment is iterative.  However Panuganty, in the field pertinent to the particular problem with which the applicant was concerned such as an iterative querying, teaches iterative queries to yield better results based on criteria including cities located next to each other (similarly to Tarr) and specifically discloses
iteratively adjusting, by the processor, an indication of a first geographical region associated with the first location until one or more criteria satisfy a predetermined threshold to determine an adjusted first location and an updated first one or more project results associated with additional criteria and the adjusted first location [see the following for the limitations above,
the iteratively adjusting limitation is interpreted based on broadest reasonable interpretation of instant specification [0045-0047, 0023-0025],
then see at least [0072] return data relevant to an associated job; [0127] receive a query and parse it; [0128] use canonical query (parsed query of [0127]) to determine additional constraints; [0242, 0244] example of additional constraints; [0243] further define additional constraints to limit the search to a predetermined number of cities either: near a city of interest or within a state of interest, where predetermined number of cities (is a portion of a municipality, county, or state as noted in Coulston); [0213] defines actions of ( [0127-0128, 0242] ) as iteratively refining query; [0229, 0242] an example of an iterative query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tarr in view of Coulston with Panuganty to include the limitation(s) above as disclosed by Panuganty.  Doing so would further define Tarr in view of Coulston’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which “provide a context that helps the user understand” the returned data and return data faster by “reduce[ing] computation times by limiting an analysis to relevant data” [see at least Panuganty [0002, 0072, 0242-0244] ].

Regarding claim 4, modified Tarr teaches the method of claim 1 as well as job category.
and Tarr teaches determining, based on the second one or more project records, a second one or more markup associated with the job category and the second location, a markup of the second one or more markup is associated with a corresponding project record of the second one or more project records and indicates a markup by an intermediate party associated with a corresponding project record of the second one or more project records,
wherein the second generalized markup is further based on the second one or more markup [for the limitations above “indicates a markup by an intermediate party associated with a corresponding project record of the second one or more project records” is interpreted as a markup by an employer for an employee such as a billing rate,
then see at least [0092] for a system (server) and user device; Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; d) ([0083]) employer; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is markup rate (which is taught by Coulston) and where average is based on users (one or more markups) ].

Modified Tarr doesn’t/don’t explicitly teach, however, Coulston discloses
markup rates associated with the job and data, a markup rate of the one or more markup rates is associated with data and indicates a markup,
the markup rate, one or more markup rates [for the limitations above see at least
[0028] for a computer performs the following; [0056] a contract (project) which includes various details; [0061-0062, 0076] view a list of old or new contracts, select to open old or new contracts to view a contract’s data; [0064, 0073, 0069] a report of an estimate record for various data;
[0034, 0040] a contract system (the computer) that further defines contract (project) data to include that the data a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities”, where counties and municipalities can be more than one city such as a metropolitan area of Nyegaard;
[0073-0074] further defines contract (project) data to include markup rate which is based on labor wage (hourly pay rate) thus determine markup or market based on each other, where both rates (markup and labor wage) reflect a number of conditions such as work conditions and local peculiarities].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Coulston to include the limitation(s) above as disclosed by Coulston.  Doing so would further define modified Tarr’s (Tarr) profile information of users to include markup rate and this will further Tarr’s goal of “affordable, accurate, and personalized compensation reports” by providing “subtler, yet far more useful categorizations” by performing “groups aggregations into charts and groups, and filters and arranges the charts in a layout which is understandable and useful to a human” [see at least Tarr [0008, 0113] ].

Regarding claim 5, modified Tarr teaches the method of claim 1, wherein at least one of the first location and the second location
and Tarr teaches wherein at least one of the locations comprises a region associated with a metropolitan area [see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city) ].

Regarding claim 7, modified Tarr teaches the method of claim 1, wherein the third location comprises a state [see at least Tarr Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city) ].

Regarding claim 8, modified Tarr teaches the method of claim 1, wherein the third generalized markup rate comprises and the first generalized markup rate and the second generalized markup rate
and Tarr teaches wherein the third generalized markup comprises a median markup of at least the first generalized markup and the second generalized markup [see at least see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”), job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is markup rate (which is taught by Coulston) and where average/median/etc for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations].

Regarding claim 15, modified Tarr teaches the method of claim 1
and Tarr teaches further comprising:
for each project record of the first one or more project records, determining that a date associated with the project record is within a period of time associated with the first one or more project records [see at least [0115] the group users are searched based on field groups; [0110] field group/attribute match based on location; [0106] field group searching including a number such as salary or date;
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields/attributes including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location].

Regarding claim 24, modified Tarr teaches the method of claim 1,
and Tarr teaches wherein the first one or more project records are associated with a plurality of parameters [see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile].

Regarding claim 25, modified Tarr teaches the method of claim 24 as well as the first one or more project records.

Modified Tarr teaches iterative adjustments but doesn’t/don’t teach however Panuganty, in the field pertinent to the particular problem with which the applicant was concerned such as a iterative querying, teaches iterative queries to yield better results based on criteria including limiting results and specifically discloses
further comprising: incrementally adjusting, by the processor, one or more of the plurality of parameters to decrease a quantity of the  [see at least [0072] return data relevant to an associated job; [0127] receive a query and parse it; [0128] use canonical query (parsed query of [0127]) to determine additional constraints; [0242, 0244] example of additional constraints; [0213] defines actions of ( [0127-0128, 0242] ) as iteratively refining query; [0229, 0242] an example of an iterative query as single or multiple (thus two or more); [0244] the iteration is used to decrease quantity of results “generate queries that selectively extract by identifying data relevant to the user and decreasing the size of the resultant data sets extracted by selecting relevant data and / or eliminating irrelevant data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Panuganty to include the limitation(s) above as disclosed by Panuganty.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which “provide a context that helps the user understand” the returned data and return data faster by “reduce[ing] computation times by limiting an analysis to relevant data” [see at least Panuganty [0002, 0072, 0242-0244] ].

Regarding claim 26, modified Tarr teaches the method of claim 25.

Modified Tarr teaches iterative adjustments but doesn’t/don’t teach however Panuganty, in the field pertinent to the particular problem with which the applicant was concerned such as an iterative querying, teaches iterative queries to yield better results based on criteria including limiting results and specifically discloses
wherein the incremental adjustment is performed over at least two iterations [see at least [0072] return data relevant to an associated job; [0127] receive a query and parse it; [0128] use canonical query (parsed query of [0127]) to determine additional constraints; [0242, 0244] example of additional constraints; [0213] defines actions of ( [0127-0128, 0242] ) as iteratively refining query; [0229, 0242] an example of an iterative query as single or multiple (thus two or more); [0244] the iteration is used to decrease quantity of results “generate queries that selectively extract by identifying data relevant to the user and decreasing the size of the resultant data sets extracted by selecting relevant data and / or eliminating irrelevant data”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Panuganty to include the limitation(s) above as disclosed by Panuganty.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which “provide a context that helps the user understand” the returned data and return data faster by “reduce[ing] computation times by limiting an analysis to relevant data” [see at least Panuganty [0002, 0072, 0242-0244] ].

Claim(s) 2-3, 9, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard and Panuganty as applied to claim(s) 1, 27, and 30 above and further in view of Dietz et al. (US 2005/0010467 A1) and Advanced Partners published April 19, 2018 (reference U on the Notice of References Cited).

Regarding claim 2, 28, and 31, modified Tarr teaches the method of claim 1 as well as third generalized markup and adjusted first location,
and Tarr teaches determining, by the processor, based on data, a first generalized market rate associated with the job category;
receiving, by the processor from a user device, profile data associated with the job category and a location associated with the adjusted first location, the second location and the third location;
transmitting, by the processor to the user device, data and first generalized market rate [the terms market rate is interpreted as salary/hourly pay/etc,
then see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), third (metropolitan or state including the city, the surrounding city, and another city), and a location (a fourth location within the metropolitan or the state, where the metropolitan or the state includes the city, the surrounding city, and another city) ;
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state) and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is salary or hourly rate and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations;
Fig. 33 and 36 and [0047, 0051, 0111, 0113, 0115] a) the graphical user interface of Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state) and b) the graphical user interface of Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, where a user interface means transmission of data and where data includes average salary].

Modified Tarr doesn’t/don’t explicitly teach but Nyegaard discloses a location in a predetermined area associated with the adjusted first location, the second location and the third location [see at least [0023, 0031] use zip code or city/state to determine what locations (such as cities first, first adjusted, second, and third location of Tarr) are in a predefined area such as a Metropolitan Statistical Area (MSA) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities. By defining metropolitan region affinity groups, people in the same metropolitan region are found.” to specify predefined metropolitan area is specifically defined by a SMA and searchable via a zip code and this will help provide Tarr’s “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” [see at least Tarr [0110]  and Nyegaard [0002-0003, 0023, 0031] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Nyegaard and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Tarr doesn’t/don’t teach however Panuganty discloses
receiving, by the processor from a server, data; and
the server [see at least Fig. 1 and [0040] computing device 104 (user device similar to user device in Tarr) is “any other suitable type of computing” such as a server; Fig. 1 and [0053] 104 and servers 102 communicate (send & receive data) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Panuganty to include the limitation(s) above as disclosed by Panuganty.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which “provide a context that helps the user understand” the returned data and return data faster by “reduce[ing] computation times by limiting an analysis to relevant data” [see at least Panuganty [0002, 0072, 0242-0244] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Nyegaard and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Tarr doesn’t/don’t explicitly teach but Dietz discloses a requisition for one or more openings associated with the job category and data [see at least [0006, 0043] requisition for a position, where the request includes “a job category, a job description, … a rate range, etc.” which is data found in the profile of Tarr].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Tarr’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of managing engagements of non-employee workers and simplifies payment to the system [see at least Dietz [0003-0005] ].

Modified Tarr in view of Dietz doesn’t/don’t explicitly teach but Advanced Partners discloses
determining, based on markup rate, a market rate [see at least [pg 2, Enter Your Rates] entering data into any two fields determines a third field, where the fields are BILL RATE, PAY RATE, & MARKUP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr in view of Dietz with Advanced Partners to include the limitation(s) above as disclosed by Advanced Partners.  Doing so would further define modified Tarr in view of Dietz’s (Tarr) goal of “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as determining pay rate (market rate) based on markups.
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr in view of Dietz and Advanced Partners and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, modified Tarr teaches the method of claim 2 as well as job category, updated first one or more project records, and adjusted first location
and Tarr teaches determining, based on the updated first one or more project records, a first one or more markup associated with the job category and the adjusted first location, wherein a markup of the first one or more markup is associated with a corresponding project record of the updated first one or more project records and indicates a markup by an intermediate party associated with a corresponding project record of the first one or more project records,
wherein the first generalized markup is further based on the first one or more markup for the limitations above “indicates a markup by an intermediate party associated with a corresponding project record of the second one or more project records” is interpreted as a markup by an employer for an employee such as a billing rate,
then see at least [0092] for a system (server) and user device; Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; d) ([0083]) employer; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is markup rate (which is taught by Coulston) and where average is based on users (one or more markups) ].

Modified Tarr doesn’t/don’t explicitly teach, however, Coulston discloses
markup rates associated with the job and data, a markup rate of the one or more markup rates is associated with data and indicates a markup,
the markup rate, one or more markup rates [for the limitations above see at least
[0028] for a computer performs the following; [0056] a contract (project) which includes various details; [0061-0062, 0076] view a list of old or new contracts, select to open old or new contracts to view a contract’s data; [0064, 0073, 0069] a report of an estimate record for various data;
[0034, 0040] a contract system (the computer) that further defines contract (project) data to include that the data a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities”, where counties and municipalities can be more than one city such as a metropolitan area of Nyegaard;
[0073-0074] further defines contract (project) data to include markup rate which is based on labor wage (hourly pay rate) thus determine markup or market based on each other, where both rates (markup and labor wage) reflect a number of conditions such as work conditions and local peculiarities].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Coulston to include the limitation(s) above as disclosed by Coulston.  Doing so would further define modified Tarr’s (Tarr) profile information of users to include markup rate and this will further Tarr’s goal of “affordable, accurate, and personalized compensation reports” by providing “subtler, yet far more useful categorizations” by performing “groups aggregations into charts and groups, and filters and arranges the charts in a layout which is understandable and useful to a human” [see at least Tarr [0008, 0113] ].

Regarding claim 9, modified Tarr teaches the method of claim 2.

and Tarr teaches further comprising: receiving one or more workforce resource payment rates associated with the third location and the job category, wherein the first generalized market rate associated with the job is further based on the one or more workforce resource payment rates associated with the third location and the job see at least [0092] for a system (server) and user device; Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is salary (market rate) and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations;
Thus a) first generalized market rate is based on one or more market rates in the adjusted first location, b) third location (state or metropolitan) can be any location in the state or metropolitan area including the adjusted first location c), therefore a market rate in the third location can be a market rate in the adjusted first location, and d) in summary the first generalized market rate can be based on rates in the third location such as an average of those third location rates].

Claim(s) 22-23, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr in view of Coulston, Panuganty, Dietz, and Advanced Partners as applied to claim(s) 2, 28, and 31 above and further in view of Eicher et al. (US 2002/0099580 A1).

Regarding claim 22, modified Tarr teaches the method of claim 2.
Modified Tarr doesn’t/don’t explicitly teach, however, Coulston discloses a markup rate [see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions); [0056] determine project details when all details are combined for a final project].

Modified Tarr doesn’t/don’t explicitly teach but Eicher discloses further comprising: receiving, by the processor, a response to the requisition sent by one or more suppliers;
transmitting, to a first computing device, a supplier specific data for each of the one or more suppliers [for the limitations above see at least [0054-56] for partners and user computers; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073-0075] bid accepted (response to requisition), negotiations begin, track negotiations, identify (determine) and store negotiation items (final project with negotiated items), where negotiations include system or user contracts such that any “terms and conditions and metrics” (value) could be add].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Regarding claim 23, 29, and 32, modified Tarr teaches the method of claim 2.
Modified Tarr doesn’t/don’t explicitly teach but Eicher discloses further comprising: detecting one or more negotiations between a first computing device of a customer and a second computing device of at least one supplier in response to the requisition [see at least [0054-56] for partners and user computers; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073, 0075] bid accepted (response to requisition), negotiations begin, and track negotiations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Claim(s) 6, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr in view of Coulston and Panuganty as applied to claim(s) 1 above and further in view et of Nyegaard (US 2008/0065467 A1).

Regarding claim 6, modified Tarr teaches the method of claim 1, wherein at least one of the first location and the second location.

Modified Tarr doesn’t/don’t explicitly teach but Nyegaard discloses wherein at least one of the locations comprises a postal code region [see at least  [0023-0024] receive job orders/postings (projects) including location and salary data for a job category and search and retrieve projects by date; [0023, 0031] zip code or city/state combination is extracted to determine metropolitan area job order (project) belongs to; [0025] for database of employees earnings classified with the same occupational taxonomy, industry, and/or location identifiers, where each employee earning record is a project].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities. By defining metropolitan region affinity groups, people in the same metropolitan region are found.” to specify metropolitan area is specifically defined by a zip code and this will help provide Tarr’s “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” [see at least Tarr [0110]  and Nyegaard [0002-0003, 0023, 0031] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Nyegaard and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, modified Tarr teaches the method of claim 1 as well as project records of the first one or more project records.

Modified Tarr doesn’t/don’t explicitly teach but Nyegaard discloses further comprising:
determining that a quantity of records satisfies a threshold quantity of records [see at least [0033-0047, specifically 0036, 0040-0046] records (each occupation/industry/location) include historical data, whether there are enough observations (records) n (thus threshold quantity) for accurate data is determined by a power number, and if the power number determined there isn’t enough data (observations, records) the data is eliminated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Tarr’s “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as a system requirement for accuracy obtained by a required number of data points [see at least Nyegaard [0033-0047] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Nyegaard and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, modified Coulston teaches the method of claim 13
as well as
the further comprising:
determining that a quantity of records satisfies a threshold quantity of records

Tarr teaches determining that a quantity of criteria satisfies a threshold quantity of criteria [see at least [0015, 0113] a search returns results (a chart) only if there is enough data “only shows it if enough data exists for it to be valid statistically”; claim 70 and [0083] data including a criteria of employer with a minimum count of 1 such as employer: name, type, size, sales, business, product, service, etc, where projects of Dietz is a preferred vendor record (specific employer type) thus the criteria is a specific type of employer].

Modified Tarr doesn’t/don’t explicitly teach but Dietz discloses wherein one or more projects are each associated with at least one project record of the first one or more project records;
one or more projects, projects [see at least [0010, 0032] work assignment is a record including billing rate (what vendor is paid - a workforce resource cost rate), worker, and vendor (employer); [0028, 0041-0043] preferred vendor accounts (projects) are used to select workers for a work assignment (project record) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so a) provides further clarification of modified Tarr’s (Tarr [0009-0012] ) “more targeted survey questions and possible answers to be determined, without requiring constant human training or intervention”, b) an example is initially asking for employer, pay rate, and billing rate, and subsequently asking for company contracted to do a job for and job description of contracted job and c) this is important because as stated by Tarr “There are a multitude of factors that affect any one individual's job compensation.”
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Dietz and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 20, modified Tarr teaches the method of claim 1 as well as project records of the first one or more project records.

Modified Tarr doesn’t/don’t explicitly teach but Nyegaard discloses further comprising:
determining that a quantity of records does not satisfy a threshold quantity of records [see at least [0033-0047, specifically 0036, 0040-0046] records (each occupation/industry/location) include historical data, whether there are enough observations (records) n (thus threshold quantity) for accurate data is determined by a power number, and if the power number determined there isn’t enough data (observations, records) the data is eliminated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Tarr’s “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as a system requirement for accuracy obtained by a required number of data points [see at least Nyegaard [0033-0047] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Nyegaard and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 10-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr in view of Coulston and Panuganty as applied to claim(s) 1 above and further in view et of Advanced Partners published April 19, 2018 (reference U on the Notice of References Cited).

Regarding claim 10 (currently amended), modified Tarr teaches the method of claim 1 as well as the job category, adjusted first location, and first generalized markup rate,
and Tarr teaches further comprising:
determining, based on data, another generalized market rate associated with the adjusted first location and the job category [see at least see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state) and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is salary or hourly rate and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations].

Modified Tarr teaches a determined market rate for a location and job category but doesn’t/don’t explicitly teach, however, Advanced Partners teaches a determined market rate based on a markup rate and specifically discloses
further comprising:
determining, based on the markup rate data, market rate [see at least [pg 2, Enter Your Rates] entering data into any two fields determines a third field, where the fields are BILL RATE, PAY RATE, & MARKUP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Advanced Partners to include the limitation(s) above as disclosed by Advanced Partners.  Doing so would further define modified Tarr’s (Tarr) goal of “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as determining pay rate (market rate), billing, rate, or markup based on two of the three variables when generating personalized reports.
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Advanced Partners and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11 (currently amended), modified Tarr teaches the method of claim 10 as well as adjusted first location and job category
and Tarr teaches receiving one or more workforce resource payment rates associated with the first location and the job category, wherein the another generalized market rate associated with the first location and the job category is based on the one or more workforce resource payment rates associated with the additional first location and the [see at least see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state) and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is salary or hourly rate and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations].

Regarding claim 12 (currently amended), modified Coulston teaches the method of claim 11,
and Tarr teaches further comprising:
displaying, via a graphical user interface, the another generalized market rate associated with the adjusted first location and the job category [see at least Fig. 33 and 36 and [0047, 0051, 0111, 0113, 0115] a) aggregating, via calculations, job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) the graphical user interface of Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state) and d) the graphical user interface of Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state), where pay rate is salary or hourly rate and where average for a metropolitan or state is based on locations within the metropolitan or state such as the claimed first, adjusted first, or second locations ].

Regarding claim 16, modified Tarr teaches the method of claim 1,
as well as the first generalized markup rate and
and Tarr teaches a workforce resource cost rate and an associated workforce resource payment rate [the terms workforce resource cost rate and workforce resource payment rate are interpreted as billing rate and salary/hourly pay/etc,
then see at least see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile].

Modified Tarr doesn’t/don’t explicitly teach, however, Advanced Partners discloses
markup rate indicates a relationship between a workforce resource cost rate and a workforce resource payment rate [the terms workforce resource cost rate and workforce resource payment rate are interpreted as billing rate and salary/hourly pay/etc,
then see at least [pg 2, Enter Your Rates] entering data into any two fields determines a third field, where the fields are BILL RATE, PAY RATE, & MARKUP].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Advanced Partners to include the limitation(s) above as disclosed by Advanced Partners.  Doing so would further define modified Tarr’s (Tarr) goal of “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as determining pay rate (market rate), billing, rate, or markup based on two of the three variables when generating personalized reports.
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Advanced Partners and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 17, modified Tarr teaches the method of claim 16, wherein the first generalized markup rate indicates a relationship between the workforce resource cost rate and the workforce resource payment rate (the first generalized markup rate indicates a relationship between a workforce resource cost rate and a workforce resource payment rate).

Modified Tarr doesn’t/don’t explicitly teach, however, Advanced Partners discloses
the markup rate indicates a ratio between the workforce resource cost rate and the workforce resource payment rate [the terms workforce resource cost rate and workforce resource payment rate are interpreted as billing rate and salary/hourly pay/etc,
then see at least [pg 2, Enter Your Rates] entering data into any two fields determines a third field, where the fields are BILL RATE, PAY RATE, & MARKUP and where markup is a percentage (ratio) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Advanced Partners to include the limitation(s) above as disclosed by Advanced Partners.  Doing so would further define modified Tarr’s (Tarr) goal of “affordable, accurate, and personalized compensation reports” via “subtler, yet far more useful categorizations” such as determining pay rate (market rate), billing, rate, or markup based on two of the three variables when generating personalized reports.
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Advanced Partners and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard and Panuganty as applied to claim(s) 1 above and further in view of Dietz et al. (US 2005/0010467 A1).

Regarding claim 18, modified Tarr teaches the method of claim 1,
and Tarr teaches further comprising:
determining, based on at least one project record of the first one or more project records that is associated with data, a historic workforce resource cost rate associated with data [the term workforce resource cost rate is interpreted as billing rate,
see at least [0092] for a system (server) and user device; Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes job category, salary, location, b) b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location over a period of time (in the example historic “Avg. age of reporting data: 139” or 149 or 121) and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state) over a period of time such as current or historic, where pay rate is billing rate].

Modified Tarr doesn’t/don’t explicitly teach but Dietz discloses workforce resource cost rate associated with the user party [the term workforce resource cost rate associated with a user party is interpreted as billing rate paid by client to company of worker,
then see at least [0009] contract for vendor (intermediate party) to supply a worker (workforce resource party) to the organization(requesting party) for a work assignment; abstract and [0010, 0032] work assignment is a record including billing rate (what vendor is paid - a workforce resource cost rate), worker, and vendor (employer); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract record) to vendor; [0048] payment for work done].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so a) provides further clarification of modified Tarr’s (Tarr [0009-0012] ) “more targeted survey questions and possible answers to be determined, without requiring constant human training or intervention”, b) an example is initially asking for employer, pay rate, and billing rate, and subsequently asking for company contracted to do a job for and job description of contracted job and c) this is important because as stated by Tarr “There are a multitude of factors that affect any one individual's job compensation.”
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Dietz and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 19, modified Coulston teaches the method of claim 18 as well as the historic workforce resource cost rate associated with the user party,
and Tarr teaches further comprising:
displaying, via a graphical user interface, data [see at least Fig. 33 and 36 and [0047, 0051, 0111, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”), job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location over a period of time (in the example historic “Avg. age of reporting data: 139” or 149 or 121) and d) the graphical user interface of Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate, e) thus determined aggregated pay rates provides “subtler, yet far more useful categorizations” such as average pay rate for a location (city, surround  city ([0110]), metropolitan ([0110]), or state) over a period of time such as current or historic, where pay rate is billing rate].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr in view of Coulston, Panuganty, and Nyegaard as applied to claim(s) 20 above and further in view of Dietz.

Regarding claim 21, modified Coulston teaches the method of claim 20 as well as the job category and adjusted first location
and Tarr teaches further comprising: determining a third one or more project records associated with the job and the first location, wherein each project record of the third one or more project records is associated with data, and wherein each project record of the third one or more project records indicates a workforce resource payment rate according to which the workforce resource party was paid for performing work associated with the workforce requisition and a workforce resource cost rate according to which work performed by the workforce resource party [the limitation wherein each project record of the third one or more project records indicates .. is interpreted as indicates a worker pay rate and billing rate for company,
then see at least Figs. 17, 24, and 25 and [0033, 0040-0041, 0083-0084, 0113, 0115] a) Fig. 17 has a user job profile (record) that includes attributes of job category, salary, location, b) Fig. 24 has views of profile data being received including hourly rate in Compensation section as 2nd check box on left column, and c) ([0115]) billing rate from profile, d) ([0083]) employer; [0110] a) location includes cities, surround cities of cities, metropolitans (adjusted city), and states, b) where locations are first (a city), adjusted first (surrounding city to the city), second (another city), and third (metropolitan or state including the city, the surrounding city, and another city);
Fig. 33 and 36 and [0014, 0111-0112, 0113, 0115] a) aggregating, via calculations ( “a series of measures, such as average salary, median salary, standard deviation, etc.”) job data by various fields including location, job, salary, hourly billing rate (markup), hourly rate, etc, b) determine aggregated pay rates of locations as noted in c) Fig. 33 (see Geographic Outlook) for average salary or hourly rate by location (city or state), where first, second, third record of records refers to profiles in the same location and d) Fig. 36 (see under dropbox {with – Other related topics}) for Report: Hourly Billing Rate - … Hourly Rate ];
wherein a quantity of project records of the third one or more project records is greater than the quantity of project records of the first one or more project records [see at least Fig. 33 and 36 and [0048, 0113, 0115] Charts 5a and 5b with city or state and (X), where X is number of profiles (records) and each of San Franciso, San Diego, and Sacramento (first record) have a lower (X) than California (third record) as well as the other City to States]

Modified Tarr doesn’t/don’t explicitly teach but Dietz discloses wherein each record is associated with a workforce requisition requested by a requesting party, facilitated by an intermediate party, and performed by a workforce resource party and a workforce resource cost rate according to which the requesting party paid for work performed by the workforce resource party [see at least [0009] contract for vendor (intermediate party) to supply a worker (workforce resource party) to the organization(requesting party) for a work assignment; abstract and [0010, 0032] work assignment is a record including billing rate (what vendor is paid - a workforce resource cost rate), worker, and vendor (employer); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract record) to vendor; [0048] payment for work done].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so a) provides further clarification of modified Tarr’s (Tarr [0009-0012] ) “more targeted survey questions and possible answers to be determined, without requiring constant human training or intervention”, b) an example is initially asking for employer, pay rate, and billing rate, and subsequently asking for company contracted to do a job for and job description of contracted job and c) this is important because as stated by Tarr “There are a multitude of factors that affect any one individual's job compensation.”
Furthermore, all of the claimed elements were known in the prior arts of modified Tarr and Dietz and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard and Panuganty as applied to claim(s) 1 above and further in view of Kapur et al. (US 2006/0167896 A1).

Regarding claim 33, modified Tarr teaches the method of claim 1.

Modified Tarr teaches a) various data including location data can be adjusted and b) various data including location data can be adjusted iteratively but doesn’t/don’t explicitly teach c) if the various data includes time data time data can be adjusted iteratively.  However Panuganty, in the field pertinent to the particular problem with which the applicant was concerned such as an iterative querying, teaches iterative queries to yield better results based on criteria including cities located next to each other (similarly to Tarr) and specifically discloses
wherein the iteratively adjusting comprises a period of time in which the updated first one or more project records are determined [see the following for the limitations above,
the iteratively adjusting limitation is interpreted based on broadest reasonable interpretation of instant specification [0045-0047, 0023-0025],
then see at least [0072] return data relevant to an associated job; [0127] receive a query and parse it; [0128] use canonical query (parsed query of [0127]) to determine additional constraints including time ranges; [0145-0146, 0160] additional examples of time ranges; [0242, 0244] example of additional constraints including time; [0243] further define additional constraints to limit the search to a predetermined number of cities either: near a city of interest or within a state of interest, where predetermined number of cities (is a portion of a municipality, county, or state as noted in Coulston); [0213] defines actions of ( [0127-0128, 0242] ) as iteratively refining query; [0229, 0242] an example of an iterative query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Panuganty to include the limitation(s) above as disclosed by Panuganty.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which “provide a context that helps the user understand” the returned data and return data faster by “reduce[ing] computation times by limiting an analysis to relevant data” [see at least Panuganty [0002, 0072, 0242-0244] ].

Modified Tarr teaches a) various data including location data can be adjusted and b) various data including location and time data can be adjusted iteratively but doesn’t/don’t explicitly teach c) the specifics of how time data is adjusted iteratively.  However Kapur, in the field pertinent to the particular problem with which the applicant was concerned such as an iterative querying, teaches iterative queries to yield better results based on criteria including time and specifically discloses
wherein the iteratively adjusting comprises increasing a period of time in which the one or more records are determined [see at least [0101] an iterative process such as that of FIG. 9, where the time frame is gradually expanded, provides advantages by only going back in time as far as necessary for a given query …  At the same time, because it is possible to go farther back, useful suggestions may also be generated in situations where relatively few users have entered queries related to the current query; Fig. 8 and [0093] return useful suggestions (records) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Tarr with Kapur to include the limitation(s) above as disclosed by Kapur.  Doing so would further define modified Tarr’s (Tarr) “search goal may wish first to find only profiles in the same or surrounding cities” to be iterative which satisfies the “need for improved search and interface technology that aids in providing results that are more in line with the actual concepts in which a user may be interested and a better user experience” by providing a searching process that “only going back in time as far as necessary for a given query. … At the same time, because it is possible to go farther back, useful suggestions may also be generated in situations where relatively few users have entered queries related to the current query”  [see at least Kapur [0016 ,0101] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giordano et al. – WO 2004061740 A1 (relevant because it teaches the same as Tarr et al. (US 2004/0210820 A1))

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624